Citation Nr: 0405348	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder and generalized anxiety disorder.

2.  Entitlement to service connection for asbestosis due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The record discloses that the service representative, on 
behalf of the veteran, seeks to recharacterize the issue on 
appeal, entitlement to service connection for post-traumatic 
stress disorder, to include consideration of generalized 
anxiety disorder.  For the reasons explained below, the Board 
finds that the issue is more appropriately characterized as 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and 
generalized anxiety disorder.


REMAND

The veteran contends that he suffers from psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
which is related to incidents he experienced during his 
period of military service.  He also contends that he 
developed chronic lung disease due to asbestos exposure 
during active duty.

Generally, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1991); Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

38 C.F.R. § 3.304(f) (2003) provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2003).

The Court has held that combat status may be determined 
"through the receipt of certain recognized military citations 
or other supportive evidence."  West v. Brown, 7 Vet. App. 70 
(1994).  The phrase "other supportive evidence" serves to 
provide an almost unlimited field of potential evidence to be 
used to "support" a determination of combat status.  Gaines 
v. West, 11 Vet. App. 353 (1998).  If a veteran did engage in 
combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless BVA finds by clear and convincing evidence that a 
particular asserted stressful event did not occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that a veteran's testimony, in and 
of itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. At 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court 
further held in West that a psychiatric examination for the 
purpose of establishing the existence of PTSD was inadequate 
for rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Regarding the veteran's reported stressors, he reported that 
he completed two tours of duty aboard ships stationed off the 
coast of Vietnam.  He stated he worked 16 hour days on the 
flight deck and participated in daily aircraft launches and 
recoveries.  He recounted that while serving aboard the 
U.S.S. Midway he witnessed unspeakable and horrific sights 
during this period, to include planes returning to the flight 
deck on fire after being hit.  He also stated he witnessed 
planes returning in which the pilot or copilot had been 
mortally wounded.  He recalled having to abandon ship during 
a fire aboard the U.S.S. Kitty Hawk, in which six crew 
members died.  

Service records disclose that the veteran's military 
occupational specialty was aviation boatswain mate.  The 
veteran's DD Form 214 indicates he is in receipt of the 
Vietnam Service Medal and Vietnam Campaign Medal, while not 
indicative of combat may be awarded for service within a 
combat zone.  In September 2001, the veteran provided a 
statement concerning his stressful events during service.  
There is no indication of record that an attempt has been 
made to verify the reported stressors. 

During VA psychiatric examination in April 2002, the veteran 
was diagnosed with generalized anxiety disorder related to 
his military experiences.  PTSD was not diagnosed.  The VA 
medical examination report does not indicate the claims file 
was made available to the examiner for review in conjunction 
with this examination.  It is the opinion of the Board that 
the veteran should be scheduled for another VA psychiatric 
examination to clarify his psychiatric diagnosis, and for an 
opinion whether any mental disorder diagnosed is related to 
his period of service. 

The record further discloses that the veteran reported he 
received private psychiatric treatment beginning in 1974.  It 
does not appear that records related to this treatment have 
been obtained.  

With respect to the claimed lung disease, private medical 
records disclose the veteran was diagnosed in 1995 with 
asbestosis manifest as dyspnea.  This diagnostic impression 
notes the veteran has appropriate asbestos exposure history, 
pleural thickening of the chest as shown on x-ray studies, 
and combined obstructive restrictive pulmonary functions.  
The report documents only post service occupational exposure 
to asbestos.  Additionally, the Board notes that the veteran 
has reported private medical treatment for asbestosis since 
1995; however, complete treatment records have not been 
obtained from his attending physician.  It is the opinion of 
the Board that the complete treatment records should be 
obtained from the attending physician.

VA medical examination report, dated in April 2002, 
referenced a diagnosis of severe obstructive lung disease, 
mild restrictive and gas trapping with normal diffusion as 
per pulmonary function tests, and history of asbestos 
exposure.  The examiner offered no opinion relative to the 
etiology of these diagnostic findings. Moreover, the Board is 
unable to discern whether the claims file was made available 
to the examiner for review in conjunction with this 
examination.

Finally, the Board notes that the veteran was generally 
advised by letter dated in August 2001, of VA's duty to 
assist him in the development of his claim.  However, the 
letter did not provide specific notice of what additional 
evidence was necessary to substantiate the claim, what 
evidence VA would obtain, or the evidence that should be 
obtained by the appellant in support of his claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board therefore finds that additional development is 
required prior to a final review of this matter.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, the veteran 
should be given the opportunity to submit additional evidence 
and argument.  In this regard, the VA must ensure that it 
fulfilled its duty to notify the veteran of the evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103 
(West 2002).  The VA should assist the veteran in this matter 
prior to the Board's review.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to obtain copies of 
any more recent VA and private medical 
records pertaining to treatment he received 
for the disabilities in issue which have not 
been previously obtained, to include complete 
treatment records from Dr. Richard C. Dale. 

3.  The RO should contact the veteran and 
request that he provide additional 
information regarding his reported stressors. 
This information should include the 
approximate month, and the year, the 
location, his assigned unit, and the units of 
assignment of any other individuals involved 
in any claimed stressful event.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.

4.  The RO should prepare a summary of all of 
the claimed stressors reported by the veteran 
in previous statements.  The reported 
stressors should be referred to U.S. Armed 
Services Center for Research of Unit Records 
or the Naval Historical Center, Building 57, 
Washington Navy Yard, Washington D.C. 20374-
5060 as appropriate for verification and 
confirmation.  The RO should request any 
information available which might corroborate 
the veteran's alleged stressors and any other 
sources which may have pertinent information.

5.  The RO should request the National 
Personnel Records Center to verify the dates 
the appellant served in the Republic of 
Vietnam.

6.  The RO should make a determination as to 
whether the appellant was engaged in combat 
with the enemy.

7.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any mental disorder 
diagnosed, to include PTSD and generalized 
anxiety disorder.  The RO should provide the 
examiner with a summary of the stressors 
verified by the RO, and the examiner should 
be instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the veteran's current 
psychiatric symptoms.

If PTSD is diagnosed, the examiner should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record.  

If a mental disorder other than PTSD is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder is related to service.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  A complete rationale should be 
provided for any opinion expressed.

8.  The veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder(s) diagnosed.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination, 
including any evidence obtained pertaining to 
the veteran's exposure to asbestos in 
service.  The examiner is requested to record 
a detailed history.  Any indicated tests, to 
include x-ray studies and other specialized 
tests, should be performed, and all related 
documentation should be associated with the 
claims folder.  

The examiner should provide answers to the 
following:   

A.  Does the veteran currently have a 
respiratory disorder?  If so, the 
examiner should list all diagnoses.

B.  Does the veteran currently have an 
asbestosis-related respiratory 
condition?  If so, the examiner should 
identify it.



C.  Is it at least as likely as not 
(that is, a probability of 50 percent 
or better) that any currently diagnosed 
respiratory disorder(s) was/were 
manifested in service; or are otherwise 
related to the veteran's period of 
military service, including exposure to 
asbestos?

The examiner should respond to each inquiry.  
The examiner must give a full rationale for 
all opinions rendered.  

9.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




